Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Luke Hands on April 20, 2021.
The application has been amended as follows: 
Claim 7, line 3, delete “piston-type”
Claim 7, line 4, delete “piston-type”
Claim 9, line 3, delete “a piston rod” and inert --the piston rod--
Claim 14, line 3, delete “the decoupling structure” and insert --a decoupling structure--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious “(claim 1) the decoupling element having a flexural elasticity that is greater than that of the extension and the fastening structure, such that the decoupling element decouples the linear rotor from the relative motions generated by the forging motions of the ram…(claim 12) a plurality of permanent magnets disposed in succession in the axial direction; the permanent magnets are comprised of magnetic annular disks; and the permanent magnets are fixed by fastening elements placed on opposing sides of the magnetic portion and attached to the piston rod of the linear rotor that passes through the magnetic annular disks” in combination with the rest of the claimed limitations set forth in the independent claim.
Searching by the Examiner yielded prior art as cited in the previous Office Actions.  Based on Applicant’s arguments and the Examiner’s review of the Office Action mailed on October 2, 2020, the subject matter is deemed to be allowable. Further explanation can be reviewed in the Applicant’s arguments filed on December 30, 2020. Therefore, it is concluded by the examiner that claims 1-20 of the present invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERESA M EKIERT/Primary Examiner, Art Unit 3725